Judgment unanimously affirmed. Memorandum: Petitioner’s primary argument on appeal is that his Tier III hearing was not commenced in a timely fashion. We find that since the seven-day period for commencing petitioner’s hearing (7 NYCRR 251-5.1 [a]) ended on Veterans’ Day, a public holiday, respondent’s request for an extension of time and the commencement of the hearing on the next succeeding business day was timely (see, General Construction Law § 25-a [1]; cf., People ex rel. Frost v Meloni, 124 AD2d 1032, lv denied 69 NY2d 606; Matter of Picciano v Hammock, 92 AD2d 1043, 1044, lv denied 59 NY2d 606). Petitioner’s remaining argument regarding the penalty range for Tier III violations has no merit (see, Matter of Coleman v Kelly, 130 AD2d 976, affd *53872 NY2d 850). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Callahan, J. P., Doerr, Green, Pine and Davis, JJ.